Citation Nr: 0923583	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  07-30 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from June 1952 to June 
1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A psychiatric disability, diagnosed as PTSD and major 
depression, was first manifested many years after service, 
and the preponderance of the competent evidence is negative 
for a nexus between that disability and service.

2.  The preponderance of the evidence is against 
corroborating the claimed in-service stressors.


CONCLUSION OF LAW

A psychiatric disability, claimed as PTSD, is not the result 
of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2008) ; 38 C.F.R. § 3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his claim of 
entitlement to service connection for psychiatric disability, 
claimed as PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In September 2006, VA received the Veteran's claim of 
entitlement to service connection for psychiatric disability; 
and there is no issue as to providing an appropriate 
application form or completeness of the application for 
service connection. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA also informed the Veteran of the 
criteria for service connection.  In addition, the RO set 
forth the criteria, generally, for rating service-connected 
disabilities, and for assigning effective dates, should 
service connection be granted. 

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  The RO 
obtained or ensured the presence of the Veteran's service 
treatment and personnel records, as well as records 
reflecting his treatment after service.  The RO also received 
evidence concerning the Veteran's ship, including a copy of 
yearbook excerpts reflecting the ship's 1953 Korean Cruise, 
and Action Reports showing events which took place on the 
ship.  In addition, the RO examined the Veteran to determine 
the nature and etiology of any psychiatric disability found 
to be present.  Finally, the RO scheduled the Veteran for a 
hearing at the RO before a member of the Board.  However, he 
subsequently withdrew that request and has not requested that 
the hearing be rescheduled.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting him that could result in prejudice 
to him or that could otherwise affect the essential fairness 
of the adjudication.  Accordingly, the Board will proceed to 
the merits of the appeal.

Analysis

The Veteran argues that he has a psychiatric disability, 
primarily as a result of traumatic events he witnessed in 
service.  Therefore, he maintains that service connection is 
warranted for a psychiatric disability, including PTSD.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Certain chronic disabilities, such as a psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM -IV);  a link, established by medical evidence, 
between the current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the conditions or 
hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2008); 
38 C.F.R. § 3.304(f) (2008).  Where a current diagnosis of 
PTSD exists, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 144 
(1997).  Nevertheless, credible evidence that the claimed in-
service stressor actually occurred is also required.  
38 C.F.R. § 3.304(f).

The United States Court of Veterans Appeals held that 
although a claimant may identify a particular mental 
condition on the claims form accompanying his application for 
VA benefits, the scope of the claim cannot be limited only to 
the condition stated, "but must rather be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including: the claimant's description of 
the claim; the symptoms the claimant describes; and the 
information the claimant submits or that VA obtains in 
support of the claim."  Clemons v. Shinseki,  23 Vet. App. 1 
(2009). 

A review of the evidence is negative for any complaints or 
clinical findings of a psychiatric disability in service.  
More recent records, such as the report of a December 2006 VA 
examination and VA outpatient treatment records, show that 
the Veteran been diagnosed with PTSD and a major depressive 
disorder.  However, they were not manifested until 2005, 
almost fifty years after the Veteran's separation from 
service.  Major depression was not demonstrated in service, a 
compensably disabling psychosis due to depression was not 
manifest within one year of separation from active duty, and 
there is no competent evidence of a nexus between the 
diagnosis of major depressive disorder and service.  Hence, 
service connection for major depression is denied.  The 
diagnosis of PTSD, however, requires further inquiry.  

Because the Veteran has a current diagnosis of PTSD, the 
threshold question is whether the claimed in-service stressor 
actually occurred.  In this regard, the Veteran reports that 
he was stationed aboard the USS Boxer, an aircraft carrier, 
during the Korean war.  He cites several stressors:  1) 
During a fire, he was locked in a water tight compartment 
below deck; 2) The deaths and injuries of many sailors after 
a bomb detached from one of the planes, fell down an elevator 
shaft, and exploded; 3) A plane crashing into a five inch gun 
mount, while he was manning the position; and 4) 
Participating in the rescue of a fellow serviceman who fell 
overboard.  

Action Reports show that from May 10, 1953 to June 21, 1953 
and from July 1, 1953 until the cease fire was declared on 
July 27, 1953, the Boxer saw significant action during the 
Korean war.  Further, they show that on August 6, 1952, there 
was a fatal fire on the hanger deck.  However, the Veteran 
does not contend, and the evidence does not show, that he was 
present on the Boxer during that incident.  Rather, the 
Veteran's service personnel records show that that incident 
occurred prior to his assignment to the ship.  

A ship's yearbook discloses that during its 1953 Korean 
cruise, the Veteran was assigned to the Second Division which 
had both deck and gunnery duties.  On deck, the division was 
primarily assigned to the aft boat pocket and were 
responsible for stowing most of the ship's boats, including 
the ready lifeboat.  The division's gun gang kept the aft 
half of the ship's five inch gunmounts in good operating 
condition.  When circumstances demanded, the entire 
complement of the division manned the gun mounts.  Despite 
those duties, however, there is no corroborating evidence of 
record that the Veteran participated in combat with the 
enemy.  Indeed, the Veteran's awards and decorations do not 
show such participation, and his primary military 
occupational specialty as a barber is one not normally 
associated with combat.  While Action Reports show that 
pilots assigned to the Veteran's ship flew numerous combat 
sorties and sustained casualties among their ranks, the 
Action Reports show that there was no battle damage to the 
ship and no combat casualties among the ship's company.  
Therefore, the Board finds that Veteran's account, by itself, 
is not sufficient to show that any of the claimed stressors 
actually happened.  Accordingly, competent evidence is 
necessary to verify the occurrence of those stressors.

The Action Reports reveal that several pilots on the 
Veteran's ship were forced to ditch their aircraft on takeoff 
and that two crashed during landings.  However, there is no 
evidence of record corroborating the assertion those 
accidents involved a crash into a gunmount, ordnance 
detonation, or the initiation of a fire.  Further, the 
appellant's assigned military occupational specialty strongly 
argues against his presence on the flight deck at the time of 
any aviation mishap.  Therefore, the preponderance of the 
evidence is against a finding that any of the first three 
stressors claimed by the Veteran actually occurred.  

As to the Veteran's claim that he participated in the rescue 
of man overboard, yearbook photographs show an apparent 
daylight rescue exercise.  However, there is no evidence as 
to where or when that rescue took place, if it involved the 
Veteran, or whether the photographs depict an actual rescue 
or a training exercise.  While ship Action Reports show that 
on May 13, 1953, a man fell overboard from the bow of the 
ship, that incident occurred at night, and the body was never 
recovered.  Moreover, there is no competent evidence of 
record that the Veteran participated in any associated rescue 
operations.  Therefore, the preponderance of the evidence is 
also against a finding that the Veteran participated in the 
successful rescue of a man who had fallen overboard.

Because the evidence does not corroborate any claimed 
stressor, the Veteran does not meet the criteria for service 
connection for PTSD.  Accordingly, service connection is not 
warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for psychiatric disability, 
claimed as PTSD, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


